Citation Nr: 1623757	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for inguinal hernia.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	C. Avard, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty in the New York Army National Guard from March 1974 to August 1974, and other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 1974 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claim is now within the jurisdiction of the RO in St. Petersburg, Florida, and it is from here that the appeal arises.  The claim was remanded in March 2010 and October 2013 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in December 2009.  A transcript is of record.  For reasons detailed below, a new hearing is to be scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran offered testimony before a Veterans Law Judge (VLJ) in December 2009.  Unfortunately, that VLJ is no longer able to participate in the adjudication of the appeal.  The Veteran was offered the opportunity to present evidence at a new hearing, and via a December 2015 correspondence, he has elected to have a new hearing before a different VLJ.  

The claim is remanded so that a Travel Board hearing can be scheduled at the earliest possible convenience.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest possible convenience.  Inform the Veteran of his ability to submit additional evidence in support of his appeal, and ensure that notice of the hearing is dispatched to the correct address.  The Veteran is to be expressly told of the time, date, and location of his hearing and a copy should be sent to his representative

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




